OFFICE   OF THE Al-l-ORNEY                 GENERAL               OF TEXAS
                                        AUSTIN



                                                                              U.ey 16,          1939



Donorable R. 2. i'oreman
County Uditor
Ssfferaoa County
?jeaukont, %mas

Derr sir:




                                                                                  y S, .QS9, In whiah
                                                                                   tJaa rdlwhg


                                                                   l-u er an eloation for
                                                                   triofr or 1088 th8n fire
                                                                      the tr wteu o fleh
                                                                        au of ArtIalaS948 and

                                                       8nd        alerks          in    aoud&      trustee
                                                       sa#        per      hour        QYor     CIme   8s     pro-
                                                        be pala 41.00 per 68~ 88 pra-
                                                        8s. 9ledIon8?
                                          8    BOt     applloabls in                    l     jo inti
                                                                                                   ll88tion
                             8    urd         OOOnt~     SOho                tl’Wt888~,          18.it       pSr-
                                 $it@8
                                    lo tkio&r$jer~oOlsxKm8ebeol dlstrlot
                             0 properly aanduot the ele8tIon7

                           8ti@U     -8          umWslW&
                                                by this Depwtmnt      In
                           4 nprfl            El, SW,  by blcum R. Led8
                                                                   written
to the ftcmorable    E. D. till, a oopy of *hIoh 1s enoloseQ hsr+wlth.
In that   oplnion it uan held th8t In truetss     slaotIon8held In an
independent school dlatrlct of lose than five hundred sabolartlw,
the badp rbfch rrhoul+doaxwah8 the returns, dealare the remit, and
tS8Ua   the COmaniS~iQtlnS to thS tTWtbO8   e~eote8, IS the QOiSWiUiOIk(ll'S*
oourt of the county       in which the slaatioa ie biela.




                                                             ..
         Art:clc 2676, hevised Civil t~tatutes,proriecs for the
&cction of five county school trustees elected fro= the county,
"one of whox shall be elected fro3 t&t county at large by tke
qualified voters ot the common end consolidated fndepekent school
~:strlate or the county, end occ from each coz~4ssiorl~r*sprccitct
who stall hold office for e tern: of tvro years." This hrticla fur-
ther provides:
         "The tfse for suah elcctionshall be the first Saturday
    :n qrl) of each year; the order for the elcctlon cf county
    school trustees to be usde by the county Ju@e at least
    thirty (30) days prior to the data of said election, and
    8uah ONOr    shall de81    te one rotlng place for aaoh oom-
    Ean SOhO   blatriot. .r 0lleotlon offloer sppo%nted to
    hold the eleCtiOn  for tTU8teO8  in 0a0h OolDlDoIIschool d18-
    triot 8bball hold the elsotion at the sante plaoe therein ror
    the oomnty school trussto+.*      ,_

         Artlolle Z746, Beolmd Civil Statutes, aa amended, which
~ppllam to 8o#!aum school dI8triot tm8tee sleotions,provide8, In
QUt, a8 fOlhW8:

         "Said trustsem mar appoint three pcrraonafop each
    rotl.n&box of the district who 8Ir8U,be ~aalIfie4 rotera
    Of the dlstriot asd who ohall hold stmh election8 an4
    m&c r8turn8 thereof to said trU8tU8 dthln five 8ayo.
    atftmraueh eleotion, and 8aId permna ahall receive @s
    C~ctwfiOR    for their  8O~~iOe8 the 8M Of $l.~'&i&i:.
    to be paid out of the general fuad of the county LD.wIah
    8aid elUtiCn  Wet8 helAd,"

         ATtIole 277b,   ~vl~sdClril SttatUt.8, pror%diiS tbdt el8ation
offi&d8   ror school trtmt00 CSh&&3Zt8 in independent school bin-
tfi&i8 sh&l XXW.iv6 one dollar for their 8enlCe8.

         Mtlcle 2945, Title WJ, Election, Revload ClvIl Statutea,
to whloh you refer, provldse that *judgecl and olerka of general and
8~0Cial eleotlona *hall be paid $S,oO 8 day eacth, and So# per hour
for any time in exoeae of a dey*s work'as herein def%neQ."

         lt has been helQ that aahool trustee elections are general
elections but the pVovJolon8 of the Terrell ileation bra apply
oniy where them la no speclfla provisions in the Lawa ralatiag
to aohoole covarlng the same @abJeot zcattsr. Schen v. Telfer,
(T. C. A. Austin 1934) 74 S. ii. (2&) 929.
          in c~:swerto pour secord question, you me advi~.edzirat
election cfficials In ~cbool truotee electiLrk, notr:lth.stending
they a;160 hcl(i t&z hicctlon tar county trusteee, should be paid
fl.00 each for their servlcea.
         -ith reterance to your t!k-d queatlon, we rerer you to
that gart OC Artlole 270% whict: applies to'ooGlconaohool district
trustee electlons aad, tkerefore, edrlre you that the trustees mep
appoint three persane fsr each Voting box of the district rto
s&all te ?aid fl.00 eect for their sorrloes.
           ‘la armlose herewith aopfea of opiniona Hoe. O-100 and
0479,    whloh deal hlth related questloxm and tay esaicrtyou in
approving   expanse8  in aohool trustee eleation*.'

                                      Your0   rely   truly



                                 BY